MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                            Feb 19 2019, 10:24 am

court except for the purpose of establishing                               CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Mark Small                                               Jonathan R. Deenik
Indianapolis, Indiana                                    Deenik Law, LLC
                                                         Greenwood, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Suzanne Hopper,                                          February 19, 2019
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         18A-DR-1923
        v.                                               Appeal from the Marion Superior
                                                         Court
Joshua Keith Hopper,                                     The Honorable David Dreyer,
Appellee-Respondent                                      Judge
                                                         The Honorable Patrick Murphy,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49D10-1606-DR-22826



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-DR-1923 | February 19, 2019              Page 1 of 7
[1]   Suzanne Hopper (“Mother”) appeals the denial of the motion to correct error

      she filed following the court’s dissolution of her marriage to Joshua Keith

      Hopper (“Father”). We affirm.



                              Facts and Procedural History
[2]   Mother and Father were married on September 6, 2015. One child was born of

      the marriage (“Child”). On June 27, 2016, Mother filed for dissolution. On

      October 3, 2017, the trial court held a final hearing on the dissolution, but it did

      not enter a final order at that time. On November 2, 2017, Mother filed a

      motion to correct errors and a motion for emergency hearing. In that motion,

      Mother alleged Father had been arrested and charged with “Domestic Battery,

      Intimidation, Criminal Confinement and Battery with Bodily Fluid,” (App.

      Vol. II at 26), and Mother had a witness who would testify regarding Father’s

      alleged behavior while in the presence of Child. Mother also requested the trial

      court order Father to complete a mental health evaluation before continuing to

      exercise unsupervised parenting time with Child. 1


[3]   On January 19, 2018, the trial court held a hearing 2 on Mother’s motion to

      correct error and motion for emergency hearing regarding parenting time. On




      1
       The dissolution order indicates the trial court’s preliminary order provided for shared physical custody of
      Child.
      2
        The record does not include a copy of the transcript from this hearing, nor does it contain a copy of the
      transcript from the final dissolution hearing. As we explain later, these exclusions are fatal to Mother’s
      arguments on appeal.

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1923 | February 19, 2019                   Page 2 of 7
      January 25, the trial court denied Mother’s motion to correct error “and Other

      Relief on behalf of [Mother.]” (App. Vol. II at 31.) In that order the trial court

      concluded:


              1. [Mother’s] Motion was filed after the hearing but before any
              judgment was entered. The proposed orders were due from the
              parties just beyond the time when the [Motion to Correct Error]
              was filed. Any [Motion to Correct Error] would be premature on
              this timeline.


              2. Any arguable ground for a [Motion to Correct Error] is newly
              discovered evidence, unavailable and undiscoverable prior to the
              hearing. One part of the evidence proffered was known and
              discoverable at the time of the hearing, and the other proffer was
              regarding evidence that occurred subsequent to the hearing.


      (Id.)


[4]   Prior to the hearing on Mother’s motion to correct error, on January 9, 2018,

      Father filed a motion for contempt related to Mother’s denial of parenting time.

      On April 20, 2018, the trial court entered its order of dissolution. The trial

      court ordered Mother and Father to share physical and legal custody of Child,

      with “week on, and then week off parenting time with exchanges occurring on

      Sundays at 6p.” (Id. at 34.) The trial court ordered Father to pay $13.00 per

      week in child support and found, “As [Father] has paid a majority of the

      preliminary expenses, there is no child support arrearage.” (Id. at 35.)


              23. [Father] field [sic] a Petition for Contempt which was
              previously set on January 19, 2018, but was congested [sic]
              because of time. The Court hereby retains jurisdiction over the

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1923 | February 19, 2019   Page 3 of 7
              preliminary issue of Contempt and hereby sets the [sic] resets the
              matter for hearing on the 21st, [sic] day of June, 2018 at 1:30 pm
              for one hour. [Mother] shall appear and show cause at that time
              why she should not be held in contempt.


      (Id. at 37.)


[5]   On May 19, 2018, Mother filed a second motion to correct error, alleging

      Father did not comply with certain discovery requests, was the subject of

      pending criminal charges, and had relocated multiple times without notifying

      the court of his intent to do so. The trial court held a hearing on June 21, 2018.

      On the Chronological Case Summary, the hearing is listed with a comment of

      “Contempt.” (Id. at 11.) At the hearing, the parties presented evidence on

      “pending contempt.” (Tr. Vol. II at 2.) During the hearing, in explaining why

      she had denied Father parenting time, Mother testified regarding some of the

      allegations she set forth in her motion to correct error, including Father’s arrest

      and relocation without notice to the court. At the end of the hearing, the trial

      court stated:


              Okay. Well, there’s a lot of things both your lawyers are well
              aware of and I just remind people from time to time as I even
              have in these series of hearings, there is a relocation requirement
              of notice and so I would like everyone to abide by those. So that
              --- the point of it is is so that not only the other party know where
              you’re going to live but could object to the move if they had a
              reason to. So, I’m reminding people to comply with the
              relocation statute. Nevertheless, the --- while I appreciate the
              concern that a person’s got a criminal case pending, I don’t think
              I’ve heard anything that makes anyone think the child is in
              jeopardy, based on what I’ve heard. So, I’m going to require

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1923 | February 19, 2019   Page 4 of 7
               makeup time starting tomorrow afternoon for a two- week --- two
               weeks with father and the child can have two or three Facetimes
               a week with mom for as long as the child’s attention holds.


      (Id. at 23) (errors in original). The trial court also found Mother in contempt

      and ordered her to pay $700.00 of Father’s attorney’s fees. On July 20, 2018,

      the trial court denied Mother’s motion to correct error without making findings.



                                  Discussion and Decision                               3




[6]   We review a trial court’s grant or denial of a motion to correct error for an

      abuse of discretion. Inman v. Inman, 898 N.E.2d 1281, 1284 (Ind. Ct. App.

      2009). An abuse of discretion occurs if the trial court’s decision is against the

      logic and effect of the facts and circumstances that were before the court. Id.

      Determining whether the court abused its discretion when it denied the motion

      to correct error requires we review the propriety of the trial court’s underlying

      judgment. In re Guardianship of M.N.S., 23 N.E.3d 759, 766 (Ind. Ct. App.

      2014).


[7]   Mother argues the trial court abused its discretion when it denied her motion to

      correct error because Father did not respond to her requests to file a child




      3
        As an initial matter, Father argues Mother’s appeal should be dismissed as untimely He alleges Mother’s
      second motion to correct error was deemed denied pursuant to Indiana Trial Rule 53.3(A) prior to the date
      the trial court denied Mother’s second motion to correct error because the trial court did not hold a hearing
      on Mother’s second motion to correct error. However, because of the significant overlap between the facts
      involved in both Mother’s second motion to correct error and Father’s petition for contempt, we reject
      Father’s request that we dismiss Mother’s appeal as untimely.

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1923 | February 19, 2019                   Page 5 of 7
      support obligation worksheet and “he only provided the information at the final

      hearing.” (Br. of Appellant at 9.) She claims the timing of Father’s disclosure

      of the information relevant to the computation of child support allowed Father

      to “avoid payment of support to Mother,” (id. at 10), and the trial court should

      have ordered Father to pay $34.00 per week in child support and $3,060.00 in

      child support arrearages. Mother also contends the trial court abused its

      discretion when it denied her motion to correct error because “Father had

      withheld information from her at the Final Hearing,” (id. at 11), regarding

      pending criminal charges and relocations.


[8]   The record does not include transcripts from either the dissolution hearing or

      the hearing on Mother’s first motion to correct errors, which was held on

      January 19, 2018. The record also does not include the parties’ respective child

      support obligation worksheets. We do not know how and when Father did or

      did not disclose certain information. Because Mother’s record is incomplete to

      the degree that this court is unable to ascertain any evidence of alleged error, we

      affirm. See Miller v. State, 753 N.E.2d 1284, 1287 (Ind. 2001) (appeal waived

      when appellant did not submit a complete record of the relevant proceedings to

      allow for review of the allegations of error), reh’g denied.



                                              Conclusion
[9]   Because Mother has not provided portions of the record crucial to our review,

      her arguments on appeal are waived. Accordingly, we affirm.



      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1923 | February 19, 2019   Page 6 of 7
[10]   Affirmed.


       Baker, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1923 | February 19, 2019   Page 7 of 7